DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-11 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-11 filed on 03/09/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features wherein the induced current detection resistor has an end connected to the first switch and another end connected to the second switch such that the induced current detection resistor is connected between the first switch and the second switch in series.
The closet references to the present invention are believed to be as follows: Hakamata et al. (DE 102018203460). Hakamata et al. disclose in figure 1 the resistors 7 and 8 each has one end connected to a node N1, N2 that is located between two transistors. The other end of the resistors 7, 8 is connected to a motor 2 and a differential amplifier circuit 9, 10. Neither of the resistors 7, 8 is connected in series with a first and second switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAID BOUZIANE/Examiner, Art Unit 2846